                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:03-CR-195-FL-1

 UNITED STATES OF AMERICA,                      )
                                                )
           v.                                   )
                                                )                      ORDER
 AL JAMES SMITH,                                )
                                                )
                         Defendant.             )


       This matter is before the court on defendant’s pro se motion to modify presentence

investigation report (DE 119), filed July 6, 2020. The government did not respond to the motion.

       On December 10, 2003, a jury found defendant guilty of three counts of making false

statements in acquisition of a firearm, in violation of 18 U.S.C. § 922(a)(6), three counts of

possessing a firearm after being convicted of a felony, in violation of 18 U.S.C. § 922(g)(1), one

count of engaging in the business of dealing in firearms without a license, in violation of 18 U.S.C.

§ 922(a)(1)(A), and one count of conspiracy to engage in the business of dealing in firearms

without a license, in violation of 18 U.S.C. §§ 371 and 922(a)(1)(A). Prior to sentencing, United

States Probation prepared and published a presentence investigation report (“PSR”), which

describes in detail defendant’s background, including his criminal history. As relevant here,

paragraph 40 of the PSR provides that on April 30, 2001, defendant was convicted of North

Carolina conspiracy to commit robbery with a dangerous weapon. (DE 96 ¶ 40). On March 15,

2004, the court sentenced defendant to 293 months’ imprisonment and five years’ supervised

release.

       Defendant filed the instant motion to modify his presentence investigation report on July

6, 2020, seeking correction of the PSR’s description of the offense in paragraph 40. Defendant



           Case 5:03-cr-00195-FL Document 120 Filed 08/03/20 Page 1 of 2
argues the PSR incorrectly described the offense as conspiracy to commit robbery with a

dangerous weapon, while state court records demonstrate he was convicted of conspiracy to

commit common law robbery. (See DE 119).

       Federal Rule of Criminal Procedure 36 provides that “after giving any notice it considers

appropriate, the court may at any time correct a clerical error in a judgment, order, or other part of

the record, or correct an error in the record arising from oversight or omission.” The PSR

“constitutes an ‘other part of the record’ amendable to correction under Rule 36.” United States

v. Vanderhorst, 927 F.3d 824, 826 (4th Cir. 2019). Furthermore, because defendant alleges the

PSR erroneously described the state conviction at the time of publication, the alleged error

qualifies as a “clerical error” for purposes of Rule 36. See id.

       In light of the foregoing, the court DIRECTS the government to respond to defendant’s

motion to modify his PSR (DE 119) within 14 days of entry of this order. The government’s

response shall address whether defendant is entitled to relief under Rule 36 and Vanderhorst. The

court notifies defendant that even if paragraph 40 of his PSR ultimately is corrected, his sentence

as an armed career criminal remains valid for the reasons set forth in the court’s November 7,

2016, order.

       SO ORDERED, this the 3rd day of August, 2020.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  2



          Case 5:03-cr-00195-FL Document 120 Filed 08/03/20 Page 2 of 2
